Citation Nr: 0122133	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-36 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1993, for the assignment of a 10 percent evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the RO in 
New York, New York.  The veteran submitted his notice of 
disagreement in April 1996 and a statement of the case was 
issued in August 1996.  The veteran perfected his appeal in 
September 1996.  

The Board notes that the appellant requested a hearing before 
a traveling Member of the Board.  However, in February 2001, 
he indicated that he would be unable to attend the scheduled 
hearing and requested that the case be forwarded for 
appellate consideration.  During the pendency of this appeal, 
the veteran moved his residence to Massachusetts, and the RO 
in Boston, Massachusetts, assumed jurisdiction over the case.  



FINDINGS OF FACT

1. In November 1955, service connection was granted and a 
noncompensable disability evaluation assigned for 
deafness, left ear, with tinnitus, effective April 29, 
1955.  

2. In November 1995, the RO granted a separate 10 percent 
disability evaluation for tinnitus, effective December 1, 
1994.

3. In August 1996, the RO determined that by application of 
38 C.F.R. § 3.114(a), the 10 percent disability evaluation 
for tinnitus was warranted from December 1, 1993.

4. There is no statutory or regulatory authority for 
assignment of a compensable disability evaluation for 
tinnitus prior to December 1, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
1993, for the assignment of a 10 percent disability 
evaluation for tinnitus are not met.  38 U.S.C.A.  
38 U.S.C.A. § 5110(a)(g) (West 1991); 38 C.F.R. §§ 3.400(p) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the 10 
percent evaluation assigned for his service-connected 
tinnitus should be either in 1976, when the law governing 
tinnitus was changed, or, alternatively, in 1955, the date of 
his original claim.

Review of the record reveals that in November 1955, the RO 
granted service connection and assigned a noncompensable 
disability evaluation for deafness, left ear, with tinnitus, 
effective April 29, 1955.  The rating board then noted that 
the veteran had reported complaints of constant ringing in 
his left ear for a period of one year.  

In November 1995, the RO determined that a separate 
disability evaluation was warranted for tinnitus and assigned 
a 10 percent disability evaluation effective from December 1, 
1994, the date the veteran's claim was received by VA.  The 
veteran disagreed with the assignment of the effective date 
and in August 1996, the RO granted an earlier effective date 
to December 1, 1993, one year prior to the date VA received 
his claim.

Pursuant to 38 C.F.R. § 3.400(o)(2000), the effective date 
for a rating assigned pursuant to a claim for an increase 
will generally be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(2) further provides that for disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, it will be the date of 
receipt of the claim.  

Pertinent to the issue on appeal, 38 C.F.R. § 3.400(p) 
directs that the effective date for evaluations based upon 
changes of law or Department of Veterans Affairs issue are 
governed by 38 C.F.R. § 3.114 (3), which provides that where 
a claim is reviewed at the request of the claimant more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  See also 38 U.S.C.A. 
§ 5110(g) (West 1991). 

While the Board acknowledges the veteran's assertions 
regarding the presence of tinnitus at the time of his 
original claim and thereafter, the earliest date that 
compensation could have been effective was the date of the 
liberalizing legislation that provided for compensation for 
tinnitus.  However, the veteran did not submit a claim at 
that time.  Moreover, although he argues that VA had a duty 
to notify him of the liberalizing change in the law so that 
he could submit a claim, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
determined that such a duty does not exist where there is no 
clear indication that the statute was enacted with an intent 
to impose on the Secretary a duty to notify potential 
beneficiaries of the new law.  See Wells v. Principi, 3 
Vet.App. 307, 309 (1992), citing Templeton v. OPM, 951 F.2d 
338, 340 (Fed. Cir. 1991) (where no statute or other law 
imposed a duty on the Federal Aviation Administration to 
inform an appellant of his eligibility for retirement 
benefits, Court declined to infer such a duty); Davis v. OPM, 
918 F.2d 944, 946-47 (Fed. Cir. 1990) (OPM has no duty to 
notify potential survivor annuitants of filing requirements); 
Nordstrom v. United States, 342 F.2d 55, 59 (Ct. Cl. 1965) 
(no duty of notice of change in law absent mandatory 
instructions from Congress or the President); cf. Ardestani 
v. I.N.S., 502 U.S. 129 (1991) (absent clearly expressed 
contrary intent, statutory terms are to be interpreted 
according to their ordinary meaning); Chevron, U.S.A., Inc. 
v. Natural Resources Defense Council, 467 U.S. 837, 842-45 
(1984) (courts should not read restrictions into statute that 
were not clearly intended by Congress). 

Therefore, because there is no clear indication in the change 
to 38 C.F.R. Part 4, as reported in 41 FR 11298, March 18, 
1976, that Congress intended to create a duty to notify 
potential beneficiaries of the change in law, the Board holds 
that no such duty was created by that law.

Accordingly, the law dictates that the earliest effective 
date available is, in fact, December 1, 1993, one year prior 
to the date VA received the veteran's claim, and there is no 
statutory or regulatory authority for assignment of a 
compensable disability evaluation for tinnitus prior to 
December 1, 1993.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, which, among other things, redefines 
the obligations of VA with respect to the duties to assist 
and to notify a claimant of the information and evidence 
needed to substantiate a claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475,  114 Stat. 2096 (2000).  Pertinent regulations 
(which implement the Act but do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

The RO has not had an opportunity to address the new 
legislation or implementing regulations in connection with 
the appellant's claim.  The Board emphasizes, however, that, 
as evidenced by the August 1996 Statement of the Case, the 
appellant has been given notice of the reasons for the 
denial.  Significantly, moreover, for the reasons noted 
above, the Board is without authority to grant the benefit 
sought on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, any further development and/or notification 
action consistent with the dictates of Veterans Claims 
Assistance Act of 2000 would not result in a different 
outcome of the matter on appeal.


ORDER

An effective date earlier than December 1, 1993, for the 
assignment of a 10 percent evaluation for tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

